Title: To George Washington from Abraham Yates, Jr., 28 August 1776
From: Yates, Abraham Jr.
To: Washington, George

 

In Convention of the Representatives of theState of New York at Harlem Augt 28th 1776
Sir

I am commanded by the Convention to enclose to Your Excellency the Copy of a Letter they received last Evening from General Woodhull[.] The Convention are of Opinion that the Enemy may be prevented from getting the Stock and Grain on Long Island, if the Regiments under the Command of Colo. Smith and Colo. Remsen be sent to join General Woodhull. That this Junction may be effected and how Major Lawrence (who is a Member of this Convention and the bearer hereof) will inform Your Excellency. I have the Honor to be with the greatest Respect Your Excellency’s most Obedient & most humble servant

By Order.
Abm Yates Junr President

